NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO CABANAS, AKA Sergio                       No.   16-73144
Caballos-Gervacio,
                                                 Agency No. A088-856-302
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Sergio Cabanas, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.

      Cabanas’ due process claim fails, where the record does not support his

contention that he was denied a full and fair hearing. See id. (due process claims

require showing that proceedings were “so fundamentally unfair that the alien was

prevented from reasonably presenting his case”) (internal quotation marks and

citation omitted)); Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir. 2006)

(petitioner “had ample opportunity to present his case, and the record as a whole

does not suggest that the IJ did not conduct the hearing with an open mind”).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-73144